DETAILED ACTION
This office action is in response to the amendment filed on 11/05/2020. Claims 1-4 and 9-12 are amended. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 11/05/2020, with respect to 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-16 has been withdrawn. However, the double patenting rejection still stands because the amended portion of claim 1 are not patentably distinct from U.S. patent Application No. 15/055,913 now patent No. 10264262.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent Application No. 15/055,913 now patent No. 

Instant Application 16/295,154
U.S. patent No. 10264262
Claim 1, limitation 1: A method for generating a codebook for vector quantization of digital video content, the method comprising: performing entropy decoding on a pre-compressed training video stream to provide a decoded video stream
Claim 1, limitation 1: A method for generating codebooks for vector quantization of digital video content, the method comprising: performing entropy decoding on a pre-compressed training video stream to provide a decoded video stream
Claim 1, limitation 2: partitioning the decoded video stream into segments, the segments including a subset of image data segments
Claim 1, limitation 2: partitioning the decoded video stream into segments, the segments including a plurality of image data segment
Claim 1, limitation 3: grouping the subset of image data segments to form an image data vector that is longer than each of the image data segments in the subset
Claim 1, limitation 3: grouping the plurality of image data segments to form a first image data vector, wherein the first image data vector is longer than each of the plurality of image data segments

Claim 1, limitation 6: generating one or more entries in at least one the codebooks one entry at least partially based on the first image data vector
Claim 1, limitation 5: and associating an index value with the generated codebook entry, wherein the index value is shorter than, and provides a compressed representation of, the generated codebook entry


Amended claim 1: that comprises a sequence of decoded video components

a second subset of motion data segments, and a third subset of control data segments



Claim 1, limitation 7: and associating an index value with each of the one or more entries, wherein the index value is shorter than, and provides a compressed representation of, the entry with which it is associated

Claim 1: partitioning the decoded video stream into segments 

Claim 1: grouping the plurality of control data segments to form a third control data vector



Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting, set forth in this Office action. In addition, claims 17-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481